MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Aug 26 2019, 9:42 am
      court except for the purpose of establishing                               CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Michael H. Waller, Jr.
      Hammond, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Michael H. Waller, Jr.                                   August 26, 2019
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               18A-DC-2717
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      Cari Anne Hightower,                                     The Honorable Steven R. Nation,
      Appellee-Petitioner                                      Judge
                                                               Trial Court Cause No.
                                                               29D01-1710-DC-9880



      Altice, Judge.


                                               Case Summary


[1]   Proceeding pro se on appeal, Michael H. Waller “seeks an overruling of the

      Trial Courts [sic] Order denying his request for a change of venue, expanded

      instructions on ruling on Change of Venues [sic] under IC 34-35-1-1, and Ind.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019                Page 1 of 7
      Trial Rule 76, and Punitive Damages against the Trail [sic] Court of Hamilton

      County in the amount of two-hundred and fifty thousand Dollars (250,000).”

      Appellant’s Brief at 5.


[2]   We dismiss.


                                       Facts & Procedural History


[3]   Waller has wholly failed to provide an adequate record on appeal. His

      appendix includes only the trial court’s November 7, 2018 order, the

      chronological case summary, and several related documents filed by Waller

      with the trial court on October 24, 2018. Pursuant to Ind. Appellate Rule

      50(A), Waller was responsible for including copies of those parts of the record

      necessary for our review. See Cavallo v. Allied Physicians of Michiana, LLC, 42
N.E.3d 995, 999 n.1 (Ind. Ct. App. 2015) (“Appellants who fail to include the

      materials necessary for our review risk waiver of the affected issues or dismissal

      of the appeal.”). In order to understand the procedural posture and facts of this

      case, we have sought out the relevant documents from the trial record on our

      own.


[4]   On October 26, 2017, Cari Hightower filed a petition for dissolution of her

      marriage with Waller. Two children had been born of their five-year marriage.

      On November 6, 2017, Waller filed a pro-se motion for change of venue from

      Hamilton County Superior Court to Marion County Superior Court. One basis

      of his motion was that Hightower had been a recent, former employee of the

      court and her mother was, at the time, a twenty-year employee of the court.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019   Page 2 of 7
      Hightower objected to the motion for change of venue, and the trial court

      denied the motion on November 15, 2017.


[5]   Thereafter, the final dissolution hearing was held on February 14, 2018.

      Hightower appeared in person and by counsel. Waller did not appear. After

      the presentation of evidence, the trial court took the matter under advisement

      and then issued the decree of dissolution the following day. Waller did not

      appeal from the dissolution decree.


[6]   About seven months later, on September 11, 2018, Waller filed a consolidated

      motion to set aside final decree, vacate decree, and dismiss with prejudice.

      Waller did not cite a trial rule in his motion, but the basis of his motion was

      that his marriage with Hightower was neither legal nor binding because the

      marriage license listed his middle initial as “A” when it is actually, as evidenced

      by his birth certificate, “H” for Henry. Hightower responded to the motion and

      argued that the incorrect middle initial on the marriage license was a scrivener’s

      error, which is not a reason to void a marriage under Indiana law. On October

      4, 2018, the trial court denied Waller’s motion to set aside the dissolution

      decree and ordered him to pay to Hightower’s counsel $275 in reasonable

      attorney fees.


[7]   On October 24, 2018, Waller made multiple pro-se filings with the trial court.

      These included a “Renewed Motion for Change of Venue”, “Affidavit of bias,

      prejudice, or interest of the Judge before whom the cause is pending”,

      “Application for County Change of Venue”, and “Timing Affidavit


      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019   Page 3 of 7
      Exemption”. In sum, Waller once again asserted his argument that a change of

      venue from the county was necessary in this case due to bias and prejudice

      resulting from Hightower’s previous and her mother’s current employment with

      the Hamilton County court system. He claimed that the trial court abused its

      discretion when, in November 2017, it denied his original motion for change of

      venue. In his renewed motion for change of venue, Waller requested that the

      trial court set aside and vacate the dissolution decree and dismiss the case with

      prejudice. The trial court summarily denied the renewed motion on November

      7, 2018. Waller now appeals.


                                            Discussion & Decision


[8]   The grounds for dismissing Waller’s appeal are plentiful. We begin by

      observing his substantial violation of our appellate rules. As a pro-se appellant,

      Waller is held to the same established rules of procedure that trained legal

      counsel is bound to follow and, therefore, must be prepared to accept the

      consequences of his actions. See In re Garrard, 985 N.E.2d 1097, 1103 (Ind. Ct.

      App. 2013), trans. denied; Ramsey v. Review Bd. of Ind. Dep’t of Workforce Dev., 789
N.E.2d 486, 487 (Ind. Ct. App. 2003). Although we prefer to decide cases on

      the merits, flagrant violation of our appellate rules 1 may result in dismissal of




      1
        “The purpose of our appellate rules, Ind. Appellate Rule 46 in particular, is to aid and expedite review and
      to relieve the appellate court of the burden of searching the record and briefing the case.” Ramsey, 789
N.E.2d at 487. “We will not become an advocate for a party, nor will we address arguments which are either
      inappropriate, too poorly developed or improperly expressed to be understood.” Id. (quoting Terpstra v.
      Farmers & Merchants Bank, 483 N.E.2d 749, 754 (Ind. Ct. App. 1985), trans. denied).

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019                    Page 4 of 7
      the appeal or waiver of the issues presented. See Galvan v. State, 877 N.E.2d
213, 216 (Ind. Ct. App. 2007); Ramsey, 789 N.E.2d at 487.


[9]   Here, Waller violated nearly every provision of App. R. 46(A). His Table of

      Authorities is not in alphabetical order and does not include references to the

      page(s) in his brief on which each authority is cited. App. R. 46(A)(2). His

      Statement of Issues does not “concisely and particularly describe each issue

      presented for review” and, in fact, is simply a statement of the relief sought

      rather than any of the issues presented. App. R. 46(A)(4). He has no Statement

      of the Case or Statement of Facts sections as required by App. R. 46(A)(5) 2 and

      (6). 3 Rather, Waller has sections entitled “Background” and “First-hand

      Accounts of Judicial Bias”. These sections have no citations to the record,

      include scandalous and unsupported accusations against the courts in Hamilton

      County and others, and improperly contain argument. Waller includes no

      Summary of Argument section in his brief, 4 and his lengthy Argument section,

      though not titled as such, does not set out the applicable standard of review, as




      2
       This section “shall briefly describe the nature of the case, the course of the proceedings relevant to the issues
      presented for review, and the disposition of these issues by the trial court …. Page references to the Record
      on Appeal or Appendix are required in accordance with Rule 22(C).” Id.
      3
        This section “shall describe the facts relevant to the issues presented for review”, “be supported by page
      references to the Record on Appeal or Appendix in accordance”, and “be stated in accordance with the
      standard of review appropriate to the judgment or order being appealed.” Id.
      4
       “The summary should contain a succinct, clear, and accurate statement of the arguments made in the body
      of the brief.” App. R. 46(A)(7)

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019                       Page 5 of 7
       required by App. R. 46(A)(8)(b), includes many arguments that are nonsensical 5

       and not supported by cogent reasoning, and, once again, does not include a

       single citation to the record. Finally, as discussed previously, Waller has failed

       to provide an adequate Appendix for our review, as required by App. R. 50(A).


[10]   In sum, Waller’s appellate brief and appendix offer little to no assistance to us

       in addressing his appeal. His numerous and flagrant violations of our appellate

       rules make his appeal subject to dismissal. See Galvan, 877 N.E.2d at 216.


[11]   Moreover, even if we were to reach the merits, it is apparent that Waller’s

       appeal is not properly before us. His original motion for change of venue from

       county was denied in November 2017, and the decree of dissolution was

       entered on February 15, 2018. He did not file a timely appeal of the dissolution

       decree, which resulted in forfeiture of his right to appeal. See Ind. Appellate

       Rule 9(A)(1) (“A party initiates an appeal by filing a Notice of Appeal … within

       thirty (30) days after the entry of a Final Judgment is noted in the

       Chronological Case Summary.”); App. R. (9)(A)(5) (“Unless the Notice of

       Appeal is timely filed, the right to appeal shall be forfeited ….”). Waller’s

       attempt to resurrect his change of venue claim more than eight months after the

       final judgment was improper because the matter was already settled by his

       failure to timely appeal.




       5
         For example, citing Article 1, Section 1 of the Indiana Constitution, Waller “requests this court grant the
       relief requested because I feel it would help me pursue happiness.” Appellant’s Brief at 11.

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019                     Page 6 of 7
[12]   Appeal dismissed.


       Kirsch, J. and Vaidik C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2717 | August 26, 2019   Page 7 of 7